Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 15, 2019

                                      No. 04-19-00534-CV

                                  EP ENERGY COMPANY,
                                        Appellant

                                                v.

  STOREY MINERALS, LTD, Maltsberger/Storey Ranch, LLC, and Rene Barrientos, Ltd.,
                                Appellees

                  From the 81st Judicial District Court, La Salle County, Texas
                              Trial Court No. 18-05-00083-CVL
                        The Honorable Russell Wilson, Judge Presiding


                                         ORDER
        EP Energy Corporation has filed a notice stating that it is in bankruptcy. The notice
complies with Rule 8 of the Texas Rules of Appellate Procedure. Accordingly, this appeal and
all time periods are stayed from the date the bankruptcy petition was filed. See TEX. R. APP. P.
8.2.

        It is therefore ORDERED that this appeal is ABATED. For administrative purposes, the
appeal will be treated as a closed case, unless and until it is reinstated in accordance with Rule
8.3 of the Texas Rules of Appellate Procedure.


                                                     _________________________________
                                                     Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of October, 2019.



                                                     ___________________________________
                                                     LUZ ESTRADA,
                                                     Chief Deputy Clerk